OPINION
NIX, Justice.
This is an appeal from an Order of the Commonwealth Court dismissing a Petition for Review from a Pennsylvania Public Utility Commission Order revoking the Certificate of Public Convenience of GE-Co Cab, Inc., as untimely filed, after the denial of a “Petition for Rehearing.”1
On June 10, 1975, the Public Utility Commission (P.U.C.) suspended the operating rights of GE-Co Cab, Inc., for one year based upon evidence taken at a hearing concerning a series of complaints filed against the cab company.2 Other complaints which had been joined for that hearing were taken under advisement. On April 28, 1976, the P.U.C. scheduled those matters for public consideration. The ownership of the cab company was in dispute, however, and the appointment of a receiver by the Philadelphia Court of *270Common Pleas was scheduled for May 20,1976. Counsel for the cab company apprised the P.U.C. of that situation and then requested a continuance. The matters were tabled until a May 11, 1976, public meeting. At that meeting, the P.U.C. denied an additional request for continuance and voted to cancel GE-Co Cab, Inc.’s Certificate of Public Convenience thus halting its operation.3 The cancellation Order was entered on May 14, 1976. On May 26, 1976, appellant, Herman P. Abramson, the court appointed receiver for the cab company, filed a “Petition for Rehearing” with the P.U.C., which was subsequently denied on July 16, 1976. An appeal from the May 14, 1976, P.U.C. Order was taken to the Commonwealth Court on July 25, 1976. By opinion of Judge Mencer, that court quashed the Petition for Review as untimely in that it was not filed within thirty (30) days of the May 14, 1976, P.U.C. Order, as required by the Public Utility Law, Section 1101, Act of May 28, 1937, P.L. 1053, art. XI, § 1101, 66 P.S. § 1431.4
Appellant strenuously disputes the decision of the Commonwealth Court on two grounds.5 First he asserts that the distinction that has been adopted between a “petition for rehearing” and a “petition for modification or rescission” for purposes of 66 P.S. § 1431, is extremely technical and not required by that statute. Second, it is contended, in the alternative, that the characterization of the instant applica*271tion as a petition for modification or rescission and not for rehearing as it was captioned, was incorrect.
The Public Utility Law establishes the right to petition the P.U.C. for a rehearing.

. The jurisdiction of this Court, in the instant appeal, rests upon Act of July 31, 1970, P.L. 673, No. 223 art. II, § 204, as amended, 17 P.S. § 211.204; now 42 Pa.C.S.A. § 724(a).


. The June 10, 1975 order was based on one of nine complaints which were outstanding against GE-Co., Inc.


. The May 14, 1976, Order rested on six of those complaints which had been taken under advisement.


. The Act of October 7, 1976, P.L. 1057, No. 215, § 20 repealed this provision as of July 1, 1976. See 66 P.S. § 1431 (Supp. 1979-80). The P.U.C. final order having been entered on May 14, 1976, prior to the effective date, requires the application of 66 P.S. § 1431 to the instant appeal.


. In his brief, appellant puts forth two additional claims: 1) that due process has been offended, and 2) that he has twice been put in jeopardy for the same offense. Not only can the latter claim be characterized as highly imaginative in that the case at bar involves a civil matter, but further, neither contention was properly presented in the Petition for Allowance of Appeal. They do not therefore require this Court’s consideration. Pa.R.A.P. 1115(a)(3) and Note, The Last Minute Amendment to Pa.Rules of Court, 1979 Pamphlet.